DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 9/26/2022.
Claims 2 -6, 21, 23 are pending.
Claims 2-6, 21 and 23 have been amended.
Applicant’s election without traverse of compounds 15 and 16 in the reply filed on 1/28/2022 is acknowledged.
Claims 1-8, 10, 14, 17-26 are being examined.
	The previous objection to the claims has been withdrawn in view of the amendments.\
The  previous art rejections have been  withdrawn in view of the amendment to the claim
Priority
The instant application was filed 03/19/2020 is a national stage entry of PCT/US2018/054292with an international filing date: 10/04/2018 and claims priority from provisional application 62568896, filed 10/06/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2 has been amended to recite, “ratiometric relationship.”  Antecedent basis for this limitation could not be found in the specification.”
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 21, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 has been amended to recite, “generating a ratiometric relationship.”  The response asserts support can be found in paragraphs 0096, 0100-0104, 0132-0133, 0135-0136, tables 2-3 and examples 1-9. Cited paragraph 0096 teaches ratiometric determination of quality and/or integrity of RNA based on fluorescence intensity of emission.  Paragraph 100 discusses the use of the equation of Formula I with respect to red and green filter emission.  However, a generation of a ratiometric ratio is broader than and not limited to Formula I. Paragraph 104 provides Formula II which requires standard 2 and  standard 3 and thus is of different scope.  Review and searching of the specification did not reveal support for such an amendment.
Further claim 2 has been amended to recite, “the extent of degradation of RNA in the sample is displayed as an output on a display screen of the fluorimeter.” The response asserts support can be found in paragraphs 0096, 0100-0104, 0132-0133, 0135-0136, tables 2-3 and examples 1-9. Review of the cited paragraphs reveal general support for calculations using formula 1 or formula II, but did not teach, “the extent of degradation of RNA in the sample is displayed as an output on a display screen of the fluorimeter.”   Review and searching of the specification did not reveal support for such an amendment.
Thus the amendment has broadened the scope of the disclosure and introduced new matter.  
Further, independent claim 2 is drawn to  a method of determining the extent of degradation of RNA in a sample, expressed as an RNA quality value, the method comprising: a) combining a sample suspected of containing RNA with a first nucleic acid binding dye that selectively binds small RNA and a second nucleic acid binding dye that selectively binds large and/or structured RNA, wherein the first nucleic acid binding dye and the second nucleic acid binding dye are detectably distinct; b) incubating the sample for a time period sufficient to allow the first nucleic acid binding dye and the second nucleic acid binding dye to combine with the RNA in the sample to form a first nucleic acid binding dye-RNA complex and a second nucleic acid binding dye-RNA complex; c) illuminating the first nucleic acid binding dye-RNA complex and the second nucleic acid binding dye-RNA complex with an appropriate wavelength of light to form an illuminated sample mixture, wherein the first nucleic acid binding dye-RNA complex emits a first fluorescent signal and the second nucleic acid binding dye-RNA complex emits a second fluorescent signal; d) detecting by fluorimetry the first fluorescent signal and the second fluorescent signal; and e) generating a ratiometric relationship of the intensity of the first fluorescent signal to the intensity of the second fluorescent signal as a measure of a size of the RNA in the sample, thereby indicating the extent of degradation of RNA in the sample, wherein the generating step is performed by a fluorimeter and the extent of degradation of RNA in the sample is displayed as an output on a display screen of the fluorimeter, wherein the first nucleic acid binding dye is chosen from:		
	Thus  the independent claim requires nucleic acid binding dyes that selectively (or preferentially) bind small RNA or large/and/or structured RNA.  Thus the claims provide functional language with respect to selectively (or preferentially) bind small RNA or selectively (or preferentially) bind large/and/or structured RNA to determine extent of degradation.  The independent claims do not stipulate any other structural features of the second nucleic acid biding dye.   
	The art of Yue (US patent 5658751) teaches substituted unsymmetrical cyanine dyes with selected permeability (title).  Yue teaches the general structure of Formula III of the instant application and teaches, “ The dye is combined with a sample that contains or is thought to contain a nucleic acid. The nucleic acid in the sample may be RNA or DNA, or a mixture or a hybrid thereof. Any DNA is optionally single-, double-, triple-, or quadruple-stranded DNA; any RNA is optionally single stranded ("ss") or double stranded ("ds"). The nucleic acid may be a natural polymer (biological in origin) or a synthetic polymer (modified or prepared artificially). The nucleic acid polymer (preferably containing at least 8 bases or base pairs) may be present as nucleic acid fragments, oligonucleotides, or larger nucleic acid polymers with secondary or tertiary structure.”
Li (Chemistry & Biology 13, 615–623, June 2006) teaches, “We have also found that some styryl dyes had good affinity for DNA [22]. However, finding RNA-selective dyes for live cell imaging is difficult, because small nucleic acid binding molecules generally have better affinity for double-stranded DNA than for single-stranded RNA.” (pages 615, 2nd column, last full paragraph).
	The specification teaches rRNA is large RNA  and small RNA is 200 nucleotides or less(0013).
However, Hardiman (Analytical Biochemistry (2008) volume 374, pages 79-86) teaches” 

    PNG
    media_image1.png
    242
    682
    media_image1.png
    Greyscale

	Thus the 5S rRNA is less than 200 nucleotides. 
To provide adequate written description and evidence of possession of a claimed set of methods and kits requiring selectively (or preferentially) bind small RNA or selectively (or preferentially) bind large/and/or structured RNA.    the specification must provide sufficient distinguishing identifying characteristics of selectively (or preferentially) bind small RNA or selectively (or preferentially) bind large/and/or structured RNA.   from which the set is comprised.  The factors to be considered include disclosure of complete sets or subsets of compositions for practicing the method steps and kit reagents, expected results of practicing the claimed methods and kit reagents, functional characteristics of the methods and kit reagents, correlation between method steps and expected results, and any combination thereof.  The specification describes the use of compound 16 to preferentially of selectively label small RNA and compound 15 to label large or structured RNA.  The art of Yue suggests compound 16 preferably binds large or structured RNA or DNA.  
Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to disclosure of functional characteristics, the examples are only representative of a subset of the genus of claimed methods and kits electively (or preferentially) bind small RNA or selectively (or preferentially) bind large/and/or structured RNA.  The results are not necessarily predictive of the structure or function of other species of the genus encompassed by the independent claim as claim 2 encompasses compounds 15 and 16 both being the first nucleic acid binding dye.  Thus, it is impossible for one to extrapolate from the few examples described herein those related methods and kits containing electively (or preferentially) bind small RNA or selectively (or preferentially) bind large/and/or structured RNA would necessarily meet the functional characteristics of the rejected claims.
The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a genus of electively (or preferentially) bind small RNA or selectively (or preferentially) bind large/and/or structured RNA having the functionality of the examples.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed." (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot practice the complete set of methods claimed by applicant based on applicant’s disclosure, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the additional steps required to validate and describe the claimed methods.  Adequate written description requires more than a mere statement that certain steps are part of the invention and reference to the potential for an artisan to eventually practice those steps.  
Further the teachings of the specification with respect to selectively  bind large/and/or structured RNA.)
Given the very large set of structures and methods of using those structures encompassed by the rejected claims, and given the limited description provided by the prior art and specification with regard to how those methods might be practiced, the skilled artisan would not have been able to practice the claimed invention(s) based on applicant’s written description of the invention.  Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims.
Response to Arguments
The response traverses the rejection by asserting 0096 of the specification teaches properties and characteristics of the first and second nucleic acid binding dyes.  This argument has been thoroughly reviewed but is not considered persuasive as paragraph 0096 does not provide any specific structures that provide the functional characteristics of the claims.  
The response continues by arguing paragraph 0116 which describes compound 16 as the small RNA binding agent.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are not limited to compound 16.  Claim 2 specifically claims compounds 1-4, 7-10, 12-15 are first nucleic acid binding dyes.  Thus these arguments are not consistent with the claims.  
The response continues arguing paragraph 123 provides teachings with respect to the second nucleic acid binding dye.  This argument has been thoroughly reviewed but is not considered persuasive as paragraph 123 teaches the base structure of Formula IV which is the base structure of compounds 1-4, 7-10, 12-15  which are claimed as first nucleic acid binding dyes in claim 2.  
Thus the rejection as modified is maintained.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “first nucleic acid binding dye that selectively binds small RNA and a second nucleic acid binding dye that selectively binds large and/or structured RNA, wherein the first nucleic acid binding dye and the second nucleic acid binding dye are detectably distinct.”  The recitation of “selectively” is a relative term.  Searching and review of the specification provided no indication of how to differentiate selectively from non-selectively.  Further the claims recites, “selectively binds small RNA” and “selectively binds large RNA.”  The specification teaches, “[0013] In certain embodiments of the methods provided herein, the large and/or structured RNA is rRNA, tRNA or mRNA. In certain embodiments, the small RNA comprises 200 nucleotides (nt) or  fewer.”  However, Hardiman (Analytical Biochemistry (2008) volume 374, pages 79-86) teaches 

    PNG
    media_image1.png
    242
    682
    media_image1.png
    Greyscale

	Thus the 5S rRNA is less than 200 nucleotides.  Thus the metes and bounds of the claim is unclear what is required of selectively as well as large RNA and small RNA.  This rejection can be overcome by amending the claim to indicate what selectively, large RNA and small RNA are relative to.
Further claim 2 recites, “the extent of degradation of RNA in the sample is displayed as an output on a display screen of the fluorimeter.”  The metes and bounds are unclear how the ratio of fluorescence from long RNA binding dye  which includes rRNA and fluorescence from short RNA binding dye which includes 5S rRNA and miRNA provides an extent of degradation.
	Clam 21 recites, “further comprising including a set of standard solutions to more precisely determine the extent of RNA degradation in the sample by i)_preparing: a first standard solution by combining the first nucleic acid binding dye and the second nucleic acid binding dye with a buffer blank, wherein the first standard solution is used to determine background fluorescence; a second standard solution by combining the first nucleic acid binding dye and the second nucleic acid binding dye with a small RNA standard, wherein the second standard solution is used to represent fully degraded samples; and a third standard solution by combining the first nucleic acid binding dye and the second nucleic acid binding dye with a large and/or structured RNA standard, wherein the third standard solution is used to represent fully intact RNA; ii) incubating the first standard solution, the second standard solution and the third standard solution for a time sufficient for the first nucleic acid binding dye and the second nucleic acid binding dye in each standard solution to combine with RNA, if present, in each standard solutioniii) illuminating the first standard-dye complex, the second standard-dye complex and the third standard-dye complex with an appropriate wavelength of light to form a first illuminated standard mixture, a second illuminated standard mixture and a third illuminated standard mixture; and  iv) detecting by fluorimetry a fluorescent signal from each of the first illuminated standard mixture, the second illuminated standard mixture and the third illuminated standard mixture, wherein the fluorescent signals from each of the first illuminated standard mixture, the second illuminated standard mixture and the third illuminated standard mixture are used by the fluorimeter in the generating step to more precisely determine the extent of degradation of RNA in the sample.”  The metes and bounds are unclear how these steps relate to the steps of claim 1, specifically the generating a ratiometric relationship.  
Claim 23 recites, “fa dye solution comprising a first nucleic acid binding dye that selectively binds small RNA and a second nucleic acid binding dye that selectively binds large and/or structured RNA.”  The recitation of “selectively” is a relative term.  Searching and review of the specification provided no indication of how to differentiate selectively from non-selectively.  Further the claims recites, “selectively binds small RNA” and “selectively binds large RNA.”  The specification teaches, “[0013] In certain embodiments of the methods provided herein, the large and/or structured RNA is rRNA, tRNA or mRNA. In certain embodiments, the small RNA comprises 200 nucleotides (nt) or  fewer.”  However, Hardiman (Analytical Biochemistry (2008) volume 374, pages 79-86) teaches 

    PNG
    media_image1.png
    242
    682
    media_image1.png
    Greyscale

	Thus the 5S rRNA is less than 200 nucleotides.  Thus the metes and bounds of the claim is unclear what is required of selectively as well as large RNA and small RNA.  This rejection can be overcome by amending the claim to indicate what selectively, large RNA and small RNA are relative to.
Response to Arguments
	The response traverses the 112(b) rejection asserting the claims have been amended to recite specific structures.  This argument has been thoroughly reviewed but is not considered persuasive as the claim encompasses selecting one of the recited nucleic acid binding dyes for the first nucleic acid binding dye and provide no requirement for the second nucleic acid binding dye.  The response points to paragraph 0096, 116, 123 to assert the claims are definite.  This argument has been thoroughly reviewed but is not considered persuasive as paragraph 0096, 116, 123  does not address the issues of record.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6, 21  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step or abstract idea without significantly more. The claim(s) recite(s) the abstract idea or mental step of calculating a ratio.  This judicial exception is not integrated into a practical application because no additional step which depend from or otherwise integrate the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no specific reagents.
Claim analysis
	 Independent claim 2 is drawn to  a method of determining the extent of degradation of RNA in a sample, expressed as an RNA quality value, the method comprising: a) combining a sample suspected of containing RNA with a first nucleic acid binding dye that selectively binds small RNA and a second nucleic acid binding dye that selectively binds large and/or structured RNA, wherein the first nucleic acid binding dye and the second nucleic acid binding dye are detectably distinct; b) incubating the sample for a time period sufficient to allow the first nucleic acid binding dye and the second nucleic acid binding dye to combine with the RNA in the sample to form a first nucleic acid binding dye-RNA complex and a second nucleic acid binding dye-RNA complex; c) illuminating the first nucleic acid binding dye-RNA complex and the second nucleic acid binding dye-RNA complex with an appropriate wavelength of light to form an illuminated sample mixture, wherein the first nucleic acid binding dye-RNA complex emits a first fluorescent signal and the second nucleic acid binding dye-RNA complex emits a second fluorescent signal; d) detecting by fluorimetry the first fluorescent signal and the second fluorescent signal; and e) generating a ratiometric relationship of the intensity of the first fluorescent signal to the intensity of the second fluorescent signal as a measure of a size of the RNA in the sample, thereby indicating the extent of degradation of RNA in the sample, wherein the generating step is performed by a fluorimeter and the extent of degradation of RNA in the sample is displayed as an output on a display screen of the fluorimeter, wherein the first nucleic acid binding dye is chosen from:.
The combining, incubating, illuminating and detecting steps are considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limitations with respect to the size of the RNA, time frame of combining the dyes with RNA sample, the type of dyes, determining fluorescence enhancement (which appears to be another calculation), the machine used in analysis and claim 22 another calculation. 
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea or mental step..  
With regards to claims 1 and 2, the claim recites, “generating a ratiometric relationship of the intensity of the first fluorescent signal to the intensity of the second fluorescent signal as a measure of a size of the RNA in the sample.”  This is an mathematical step, abstract idea or mental step. 
  Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claims require no additional steps that 
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 2 the claim requires active steps of combining, incubating, illuminating and detecting.  The specification teaches:
[00133] In a preferred embodiment, the methods of the present disclosure are performed on a QUBITTM Fluorometer (Thermo Fisher Scientific, Waltham, MA)Thus the claim does not provide additional steps which are significantly more.
The art of Hardiman (Analytical Biochemistry (2008) volume 374, pages 79-86), Yue (US patent 5658751), Li (Chemistry & Biology 13, 615–623, June 2006), Dallwig (WO2014/089421), Dallwig (US patent 8,470,529) demonstrate the active steps of the claims are routine and conventional.  
Response to Arguments
The response traverses the rejection asserting the claimed method cannot be performed in the mind as it uses two dyes and a fluorimeter.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection is to the abstract idea of generating a ratiometric ratio being a  mental step, abstract idea and/or mathematical calculation.  The active steps of the claims are routine and conventional data gathering required to perform the claimed method.  
The response continues by asserting the claim provides for whether the sample has degraded using two nucleic acid binding dyes one selective for small RNA the other for large or structured RNA.  This argument has been thoroughly reviewed but is not considered persuasive as the response is relying on relative terms that are not expressly defined by the specification or claims.  Further the art of Dallwig (WO2014/089421) and  Dallwig (US patent 8,470,529) demonstrate these compounds were known.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 21, 23  is/are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2)as being anticipated by Dallwig (WO2014089421)  Dallwig (US patent 8,470,529).
The metes and bounds of the claims with preferentially binds are  and large RNA and small RNA unclear for the reasons set forth above.
The claim sets forth comprising language and thus allows for additional elements and/or steps.
Although claim 23 recites the term “kit”, the claim contains no structural requirements to distinguish it from a composition, nor is the term defined to be so limited in the specification.  Accordingly, the claim has been given the reasonable interpretation to encompass a composition containing the claimed molecule.
With regard to claim  23, the limitation that the kits contain instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit.  See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004)(holding that an inventor could not patent known kits by simply attaching new set of instructions to that product).  
With regards to claim 23, Dallwig (WO)  teaches, compound 16 of the instant claims for binding single stranded RNA.(page 9).


    PNG
    media_image2.png
    442
    786
    media_image2.png
    Greyscale
 
Dallwig (WO) teaches the use of Qubit fluorimeter to detect miRNA and ssRNA  and dsRNA concentrations(examples 2 and 3))  Dallwig claims the use of formula II (instant compound 15) for the detection of ssRNA.(claim 46) by use of a fluorimeter. Dalwig (Wo) teaches the use of the compounds to detect short RNA in the presence of longer RNA (page 72, bottom).
Dalwig (WO) teaches kits with the dye and single stranded RNA (page 76-77).  Dalwig (WO) teaches kits comprising buffering agents, nucleic acid standards and additional detection reagents (page 82).  Dalwig teaches emission 525 nm (page 91). 
Dallwig (WO)does not specifically teach the use  of compound 15.
However, Dallwig (US) teaches 
    PNG
    media_image3.png
    261
    427
    media_image3.png
    Greyscale

For the binding of rRNA, tRNA, or mRNA (column 37), which compound 4 of the claims. Dallwig (US) teaches use of RNA standards to determine RNA concentrations and Kits (column 35).Dallwig (US) teaches an emission of about 660 nm (figure 1).
MPEP 2144.09 States:
I. REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).

II. HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).
Therefore it would have been prima facie obvious to one of skill in the art prior to the effective filing date of the claims to combine the teachings of Dalwig (WO) and Dalwig (US) to detect concentration of rRNA, tRNA, or mRNA (Dallwig US dye) relative to siRNA or miRNA (short RNA)(Dallwig (WO dye). by use of fluorimeter and a ratio of the two.  The artisan would be determine the amount of rRNA, tRNA, or mRNA relative to the amount of siRNA or miRNA (short RNA).  The artisan would have a reasonable expectation of success as the artisan is merely combining two known dyes for use with flourimeters that are known to detect siRNA and  miRNA (short RNA) or rRNA, tRNA, and mRNA.
With regards to claim 3 , Dallwig (US) teaches of rRNA, tRNA, or mRNA (column 37).
With regards to claim 5, Dalwig teaches miRNA. 
The courts have haled that rearrangement of steps is obvious in the absence of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims, the dyes could be added sequentially..  The artisan would be motivated to add them sequentially to examine any interaction of the dyes.  The artisan would have a reasonable expectation of success as the artisan is merely using known dyes in a sequential addition. (claim 6)
With regards to claim 21 and 23,  It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to have standards with the dye and specific concentration of short RNA and rRNA, tRNA and/or mRNA in a kit and to use them in methods to be able to quantitate short RNA and rRNA, tRNA and/or mRNA.  The artisan would be motivated to provide a standard curve to determine the relative amounts of each as suggested by Dallwig (WO) and Dallwig (US).  The artisan would have a reasonable expectation of success as the artisan is merely using known methods and standards to quantitate nucleic acids.
Response to Arguments
This is a new ground of rejection necessitated by amendment.

Summary
	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634